DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim:
Claim 19, on line 1, “The system of claim 18,” has been replaced with --The transmitting device of claim 18,--.
Claim 20, on line 1, “The system of claim 18,” has been replaced with --The transmitting device of claim 18,--.
Allowable Subject Matter
3.          Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 1, 13, 18,  Bell et al US 9,871,387 teaches system and method of object detection using one or more video cameras in wireless power charging systems; Khawan et al US 9,871,545 teaches selective specific absorption rate adjustment. However, the teaching of the prior art either combined or alone fails to teach determining whether the transmitting device is proximate to a human body or a portion thereof by performing one or more analyses on the image data captured by the image capturing system; and determining whether the transmitting power of the transmitting device is to be adjusted based at least in part upon a result of determining whether the transmitting device is proximate to the human body or the portion thereof.
Dependent claims 2-12, 14-17, 19-20 are allowable for the same reason.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nhan T. Le whose telephone number is 571-272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649